Citation Nr: 0834653	
Decision Date: 10/08/08    Archive Date: 10/16/08	

DOCKET NO.  99-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to compensation benefits under the provisions 
of 38 USCA § 1151 (West 2002) for residuals of 
retropharyngeal abscess.



REPRESENTATION

Appellant represented by:	The Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from July 1966 to June 1971.  
This included time in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Houston, Texas, that denied entitlement to the benefits 
sought.

The Board notes that a review of the record reveals that 
following the issuance of a statement of the case with regard 
to the veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 on May 2, 2001, the veteran 
submitted a statement dated May 17, 2001, indicating that he 
was "satisfied with the recent decision and/or explanation 
of my appeal.  I wish to withdraw my appeal at this time."  
At a video conference hearing with a Veterans Law Judge in 
October 2001, however, the veteran gave testimony with regard 
to his entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151.  This testimony is deemed to constitute his 
substantive appeal and since it was timely, it reinstated the 
appeal.

With regard to that hearing, the Veterans Law Judge who 
conducted it is no longer employed by the Board.  The veteran 
was informed of this by communication dated April 1, 2008.  
At that time he was provided with the opportunity to testify 
at another hearing.  The veteran did not respond to the 
letter and therefore the Board will make a decision on the 
appellate record as it stands.  The veteran was represented 
at the hearing by the Texas Veterans Commission.  In June 
2008 the American Legion filed a written brief representation 
on behalf of the veteran.  In 


a report of contact dated in August 2008, he advised a Board 
employee that he wanted to be represented by the Texas 
Veterans Commission.  A report of contact with the Texas 
Veterans Commission in October 2008 reflects that they serve 
as the American Legion's accredited or fully sanctioned 
representative in the state of Texas.  The official indicated 
that he was in complete accord with the June 2008 argument by 
the American Legion.


FINDINGS OF FACT

1.  There is no credible supporting evidence of an in-service 
stressor to support a diagnosis of PTSD.

2.  It is not shown that the veteran has additional 
disability as a result of VA treatment in 1999.  Any current 
residuals of a retropharyngeal abscess are not shown to have 
been proximately due to or the result of VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
reasonable care, nor was it an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of a retropharyngeal abscess as the result of 
surgery done by VA in 1999 have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claim Assistance Act of 2000 (VCAA).

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim; that VA will seek to provide; and that the 
claimant is expected to provide.

A review of the claims folder reveals that there has 
essential compliance with the mandates of the VCAA.  The case 
has been in appellate status for several years already and 
there have been a number of communications between VA and the 
veteran during that time frame.  In a May 2004 letter, the 
veteran was informed that morning reports from the National 
Personnel Records Center had been requested.  He was asked to 
provide VA with any evidence or information he might have 
pertaining to his claims.  He was informed of the status of 
his appeal and he was told what the evidence had to show to 
support his appeal.  With regard to his 1151 claim, he was 
informed that relevant evidence might consist of a statement 
from a doctor containing physical and clinical findings, the 
results of any laboratory tests or X-rays, and the dates of 
examinations and tests.  He was also told evidence could 
include statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had manifested itself.  

In a May 2005 letter he was asked to be more specific with 
regard to his claimed stressful experiences in Vietnam.  He 
was told to provide more specific information as to the 
incident when he was repairing a tank in 1970.  He was also 
told to provide the month and the year when he was hit on the 
left side of the head by a chain and was knocked out.  He was 
also asked to provide the month and the year when he saw a 
truck pulling up and the driver killed.  He was also asked to 
provide the month and year, location and specific unit to 
which he was assigned during any of these incidents.  He was 
again told that it was his responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all the elements of the 
service connection claim, including the degree of disability 
and the effective date of an award.  The veteran was informed 
of the notice with respect to the degree of disability and 
the effective date of an award in the Supplemental Statement 
of the Case issued in February 2008.  He was not informed in 
a separate communication of this requirement.  However, the 
Board finds that since the claim is being denied, there is no 
possibility of prejudice to the veteran even if he was not 
informed of the requirements with respect to the degree of 
disability and the effective date of an award in a separate 
communication.

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, medical records have been obtained and 
associated with the claims file.  With regard to the 1151 
claim, the veteran provided testimony at a video conference 
hearing before a Veterans Law Judge in October 2001.  A 
transcript of the video proceedings is of record and has been 
reviewed.  Further, he was accorded an examination by VA in 
September 2005 for the purpose of obtaining an opinion as to 
whether there was any additional disability as a result of 
the VA treatment in 1999. 

With regard to the claim for PTSD, VA requested information 
from the U.S. Armed Services Center for Unit Records Research 
(CURR) (now named the U.S. Army and Joint Services Records 
Research Center (JSRRC)).  A response from the CURR was 
received in April 2007.  Records have also been obtained from 
the National Personnel Records Center.  Additionally, the 
veteran was informed in April 2008 that the Veterans Law 
Judge who conducted the video conference hearing in 2001 is 
no longer employed by the Board.  He had the opportunity to 
request another hearing, but did not do so.  In view of the 
foregoing, the Board finds that VA has complied with the 
duties to notify and assist provisions of the VCAA.

Pertinent Legal Criteria with Regard to Service Connection 
for PTSD

Service connection means the facts demonstrate that a disease 
or injury, which results in a current disability, was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor 

actually occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, the 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.34(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a noncombat stressor may 
be obtained for service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A review of the medical evidence of record reveals varying 
psychiatric diagnoses, including PTSD.  Having established 
that the veteran has a diagnosis of PTSD, the Board must now 
determine if there are any service-related stressors that can 
be corroborated.

After a careful review of the evidence of record, the Board 
finds that none of the claimed stressors has been 
corroborated, and, therefore, the evidence is against a 
finding of service connection for PTSD.  

The veteran has referred to one incident in which a tank was 
severely damaged and he was "salvaging for parts for other 
tanks."  He also recalls an incident in which a 

chain hit him in the head and knocked him unconscious.  He 
has also referred to a stressful event in which a truck was 
blown up while hauling ammunition.

In an attempt to corroborate these experiences, a request was 
made of the CURR (now JSRRC).  A response from that facility 
in 2007 indicated that the 1969 historical reports submitted 
by the 402nd Transportation Company and its higher 
headquarters, the 71st Transportation Battalion were 
reviewed.  The facility was unable to document the truck and 
ammunition truck incident as described by the veteran.  The 
Operational Report-Lessons Learned submitted by the 
Headquarters, Long Binh Post, Vietnam, for the period 
covering November 1969 through January 1970 were researched.  
It was stated that the incidents described by the veteran 
were not reported.  It was further indicated that in order to 
provide further research concerning specific combat incidents 
and casualties, the veteran had to provide additional 
information.  The Board notes that there is no such 
additional information of record.

As there is no evidence corroborating any claimed stressor, 
the only evidence in support of the inservice stressors 
consists of the veteran's own assertions.  However, the Board 
is not required to accept a veteran's uncorroborated account 
of his military experiences or the opinions of psychiatrists 
and psychologists that are based on such an uncorroborated 
history provided by the veteran.  See  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  The Board notes that every detail of 
an inservice stressor need not be corroborated in order for 
it to be considered properly verified, but some version of 
the claimed events, other than the veteran's statements, must 
support his account.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In sum, the evidence of record reveals the veteran does not 
have PTSD attributable to verifiable inservice stressors.  In 
reaching this determination, the Board has considered the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application in the instant appeal.  With no doubt to be 
resolved, the benefit sought on appeal is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Compensation Benefits under 38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as a 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service connected.  The 
additional disability must be the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the approximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2007).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2007).

Several conditions govern the determination of whether any 
additional disability is reflective of VA hospitalization or 
treatment.

First, it is necessary for the claimant to show that 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment 
and not medically coincidental therewith.  The mere fact of 
aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, and 
examination, or medical or surgical treatment.  See 38 C.F.R. 
§ 3.358(c)(1)(2) (2007).

Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3) (2007).

The veteran alleges that in September 1999, while at the VA 
Medical Center in Houston, Texas, during dental surgery, he 
sustained a right lateral pharyngeal abscess with extension 
into the paravertebral space.  He complained of periodic jaw 
pain and loss of oral function with pain and limitation of 
motion of the neck and shoulder.  It was alleged that during 
dental treatment, an instrument slipped and punctured the 
pharyngeal wall.  It was alleged this resulted in an 
infection and restriction of motion of the neck.

The surgical notes in September 1999 reveal that three teeth 
were extracted.  No complications were observed.  When the 
veteran returned several days later for follow-up purposes, 
he complained of pain in the back of the mouth and difficulty 
turning his head to the right.  He also referred to 
difficulty swallowing, although it was noted he had managed 
to eat breakfast that morning.  An impression was made of 
right peritonsillar abscess.  The sutures were removed.  He 
was to return on an as needed basis.

The evidence reveals that the veteran was examined by a VA 
dentist in September 2005.  The examiner stated that the 
veteran did not have any additional disabilities caused by 
the treatment performed at the Houston VA Medical Center in 
September 1999 for extraction of the teeth.  The examiner 
stated that after examination of the record, "I highly doubt 
that the infection was connected to extraction of teeth 6, 7, 
and 8, because of what was described as a peritonsillar 
abscess.  The probability of even extension of the infection 
is highly unlikely, and even injury to that area extracting 
teeth 6, 7, and 8 is highly unlikely.  It is more likely that 
this was a coincidental occurrence.  The infection occurred 
seven days after the teeth were removed, and although 
apparently was associated with the teeth by ENT, it is not 
likely that there was any association with extraction of the 
teeth.  I can find no subsequent continuing effects 
associated with extraction of the teeth, or even drainage of 
the abscess.  I would say that there were no residual effects 
present."

There is no medical opinion of evidence to the contrary.  
There is nothing in the claims file, other than the veteran's 
own assertions that the surgery resulted in additional 
disability, or was not reasonably foreseeable.  The evidence 
does not show that the veteran possesses medical expertise 
and his statements therefore are not probative.  It is the 
providence of trained health care professionals to make 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  The veteran has not provided any 
medical evidence to support his assertions.  Thus, the Board 
finds that preponderance of the evidence is against a finding 
that the veteran suffers from additional disability sustained 
as the result of the 1999 dental surgery that is proximately 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or on the fault on the part of VA in furnishing 
the surgical treatment, or was not reasonably foreseeable.  
As such, the veteran's claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for residuals of 
retropharyngeal abscess must be denied.


ORDER

Service connection for PTSD is denied.

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of retropharyngeal abscess are denied.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


